DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on March 16, 2021. This application claims foreign priority of JP2020-048697 filed on March 19, 2020.

Information Disclosure Statement
The Information Disclosure Statement filed on February 2, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Objections
Claims 1-8 are objected to because of the following informalities: claims containing more than one period and typographical errors. 
Claims 1, 7 and 8 recite the limitation “basis of a minimum distance.” The limitation is lacking an article (i.e. “a”). The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interrupted as follows: “a basis of a minimum distance.” Appropriate correction is required. Claims 2-6 are also objected to based on their respective dependencies to claim 1.

Claims 1, 7 and 8 recite the limitation “classification of values.” The limitation is lacking an article (i.e. “a”). The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interrupted as follows: “a classification of values.” Appropriate correction is required. Claims 2-6 are also objected to based on their respective dependencies to claim 1.

“basis of the identified similar cluster.” The limitation is lacking an article (i.e. “a”). The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim limitation will be interrupted as follows: “a basis of the identified similar cluster.” Appropriate correction is required. Claim 4 is also objected to based on its respective dependency to claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the memory.” The limitation “at least one memory” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the at least one memory”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.

Claims 1-4 recite the limitation “the processor.” The limitation “at least one processor” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the at least one processor”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 1-4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.

Claims 1, 7 and 8 recite the limitation “a predetermined number of samples.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “a predetermined number” which fails to specifically quantify “a number of samples” such that one of ordinary skill in the art can reasonably conclude as to what amount of “samples” are necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1, 7 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.

Claims 1, 7 and 8 recite the limitation “a minimum distance.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “a minimum distance” which fails to specifically quantify at “a distance” such that one of ordinary skill in the art can reasonably conclude as to what amount at “a minimum” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1, 7 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.

Claims 1, 7 and 8 recite the limitation “the resampled arm-swing trajectory data pieces.” The limitation “arm-swing trajectory data pieces” is originally introduced in claims 1, 7 and 8, respectively. As “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claims 1, 7 and 8. Therefore, claims 1, 7 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.
Claims 1, 7 and 8 recite the limitation “a certain number of clusters.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “a certain number” which fails to specifically quantify “a number of clusters” such that one of ordinary skill in the art can reasonably conclude as to what amount of “clusters” are necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1, 7 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependency to claim 1.

Claims 2 and 5 recite the limitation “the clusters.” The limitation “a is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the number of clusters”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 2 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 2 and 5 recite the limitation “classification.” The limitation “a classification of values” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent “the classification of the values”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 2 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 3 recites the limitation “a similar cluster.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “similar” which fails to specifically identify “a cluster” such that one of ordinary skill in the art can reasonably conclude as to what amount of “similarity” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 3.

Claim 3 recites the limitation “the identified similar cluster.” The limitation “a similar cluster” is originally introduced in claim 3. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 3. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 3.

Claim 4 recites the limitation “the determined arm-swing type.” The limitation “an arm-swing type” is originally introduced in claim 3. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be a new limitation which ambiguously 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an exercise assisting apparatus” (i.e. a machine), claim 7 is directed to “a method of assisting exercise executed in an exercise assisting apparatus” (i.e. a process), and claim 8 is directed to “a non-transitory recording medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “exercise assistance,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“resampling arm-swing trajectory data pieces on a plurality of human subjects with a predetermined number of samples; 
generating a distance matrix on basis of a minimum distance between two point groups after association between individual points, the two point groups being selected from among the resampled arm-swing trajectory data pieces; and 
generating clustering data through classification of values contained in the distance matrix into a certain number of clusters.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one memory,” “at least one processor,” and “a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “exercise assistance,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one memory,” “at least one processor,” and “a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “at least one memory,” “at least one processor,” and “a display,” as seen in FIG. 7 and as described in paras. [0027] and [0028] discloses ubiquitous standard equipment within modern computers and does not Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-6 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-8 contain allowable subject matter. The closest prior art of record is US Pat. No. 9,558,399 to Jeka, et al. (hereinafter “Jeka”). Specifically, Jeka fails to teach the limitations of: 
“generates a distance matrix on basis of a minimum distance between two point groups after association between individual points, the two point groups being selected from among the resampled arm-swing trajectory data pieces, and 
generates clustering data through classification of values contained in the distance matrix into a certain number of clusters,” found in independent claims 1, 7 and 8. Therefore, claims 1-8 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-8 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Robert P Bullington, Esq./             
Primary Examiner, Art Unit 3715